DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Non-responsive Amendment
The reply filed on 4 September 2021 is not considered to be in compliance with 37 CFR § 1.121, recited here:  
§ 1.121(c)  Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).

The claim amendment submitted 4 September 2021 cancels claims 1-26 and provides new claims 27-56.  Such an amendment is not compliant with the requirements of 37 CFR § 1.121(c), since claims 27-56 are “New” but no claim status indicators have been provided. It would be appropriate to reject entry of the present amendment for noncompliance with 37 CFR § 1.121. However in an effort to promote compact prosecution, applicant is respectfully reminded to properly note the status of each claim submitted in order to avoid the issuance of a Notice of Non-Compliant Amendment, which would delay prosecution and potentially have an adverse effect on any patent term adjustment should the claims proceed to issue.

Pre-exam Issues
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

While claims 27-56 have yet to be formally examined, applicant is respectfully warned that claims 28-48 would be rejected if this were an action on the merits for the following reasons. Claim 27 recites a method, while claims 28-48 refer to “[t]he pharmaceutical composition of claim 27…”. Claims 28-48 therefore do not properly depend from claim 27, since claim 27 is not drawn to a pharmaceutical composition per se, but rather to a method of using such a composition. It is emphasized that at the present time this issue is raised merely as a warning, and does not yet constitute a formal rejection on the merits. However, failure to address these defects by the time the instant claims are formally examined will result in their rejection for the reasons set forth above.
Separately, claim 34 refers to “the modified cell of claim 31…”, but neither claim 31 nor the claim it depends from recites a modified cell. Accordingly, this claim would be rejected under 35 USC 112(b) if this were a formal action on the merits; at the present time this issue is raised merely as a warning.
The remainder of the present communication presumes that claims 27 and 34 are intended to refer to a composition for purposes of restriction. However, amendment and/or explanation are required.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 27-48, drawn to a pharmaceutical composition comprising a population of CD14+ cells comprising a recombinant polynucleic acid comprising a sequence encoding a chimeric antigen receptor (CAR). 
II.	Claims 49-55, drawn to method of treating cancer in a subject in need thereof, comprising administering the pharmaceutical composition of Group I to the subject. 
III.	Claim 56, drawn to a method of making the pharmaceutical composition of Group I.

Relationship of Inventions
The inventions are distinct, each from the other because of the following reasons:
Inventions II and III are directed to related inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different effects, since the invention of Group II results in a method of treatment, while that of Group III results in the .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the recited product of Group I can be used to treat multiple distinct cancer types, such as those recited in claims 50-54.
Inventions III and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be made using a different process, such as by using allogeneic cells that don’t require extracting cells from a blood sample from a cancer patient.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). A search for each group identified above requires a unique keyword search that is divergent and non-coextensive with the search for any other group. A complete search for one group is expected to return a set of art references that would not comprehensively cover any other group. Accordingly, a search of all groups in a single application is considered to present an undue search and examination burden on the Office.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Species Election
This application contains claims directed to the following patentably distinct species:
1) 	Intracellular domains selected from the group consisting of a CD8a intracellular domain, CD3-ζ intracellular domain, an FcεRI intracellular domain, an FcγRI intracellular domain, a TLR4 intracellular domain, a TRIF intracellular domain, a 
2) 	CD14+ cells selected from monocytes, macrophages or dendritic cells. 
3) 	Cancers selected from a lymphoma, solid tumor, breast cancer, an ErbB-2-expressing cancer and metastatic cancer. 
Applicant is required to elect a single species from each Group or single patentably distinct combination thereof for examination.
The species are independent or distinct because although each species in its grouping is related to the other recited members of its grouping, the related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, each member of grouping 1) and 2) have a unique structure compared to each other member of its grouping and thus different designs, and members of grouping 3) recite different effects since each treats a different cancer. Furthermore, there is nothing of record to show the inventions as claimed encompass overlapping subject matter, and in addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. The election from one grouping must be consonant with the election from each other grouping, and must not embrace multiple distinct inventions. Any claims generic to the elected species will be examined. Should any species above fully embrace any other species listed above or otherwise recited in the claims, applicant should indicate as much upon election for reconsideration of rejoinder. 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Product and Process Claims
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ

Art Unit 1633